


110 HR 3706 IH: Commission on Wartime Contracting

U.S. House of Representatives
2007-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3706
		IN THE HOUSE OF REPRESENTATIVES
		
			September 27, 2007
			Mr. Tierney (for
			 himself and Mr. Allen) introduced the
			 following bill; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committees on Armed
			 Services and Select
			 Intelligence (Permanent Select), for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for the study and investigation of wartime
		  contracts and contracting processes in Operation Iraqi Freedom and Operation
		  Enduring Freedom.
	
	
		1.Short titleThis Act may be cited as the
			 Commission on Wartime Contracting
			 Establishment Act.
		2.Study and
			 investigation of wartime contracts and contracting processes in Operation Iraqi
			 Freedom and Operation Enduring Freedom
			(a)Commission on
			 wartime contracting
				(1)EstablishmentThere
			 is hereby established a commission to be known as the Commission on
			 Wartime Contracting (in this subsection referred to as the
			 Commission).
				(2)Membership
			 matters
					(A)MembershipThe
			 Commission shall be composed of 8 members, as follows:
						(i)2
			 members shall be appointed by the Majority Leader of the Senate, in
			 consultation with the Chairmen of the Committee on Armed Services and the
			 Committee on Homeland Security and Governmental Affairs of the Senate.
						(ii)2
			 members shall be appointed by the Speaker of the House of Representatives, in
			 consultation with the Chairmen of the Committee on Armed Services and the
			 Committee on Oversight and Government Reform of the House of
			 Representatives.
						(iii)1
			 member shall be appointed by the Minority Leader of the Senate, in consultation
			 with the Ranking Minority Members of the Committee on Armed Services and the
			 Committee on Homeland Security and Governmental Affairs of the Senate.
						(iv)1
			 member shall be appointed by the Minority Leader of the House of
			 Representatives, in consultation with the Ranking Minority Member of the
			 Committee on Armed Services and the Committee on Oversight and Government
			 Reform of the House of Representatives.
						(v)1
			 member shall be appointed by the Secretary of Defense.
						(vi)1
			 member shall be appointed by the Secretary of State.
						(B)Deadline for
			 appointmentsAll appointments to the Commission shall be made not
			 later than 90 days after the date of the enactment of this Act.
					(C)Chairman and
			 vice chairman
						(i)ChairmanThe
			 chairman of the Commission shall be a member of the Commission selected by the
			 members appointed under clauses (i) and (ii) of subparagraph (A), but only if
			 approved by the vote of a majority of the members of the Commission.
						(ii)Vice
			 chairmanThe vice chairman of the Commission shall be a member of
			 the Commission selected by the members appointed under clauses (iii) and (iv)
			 of subparagraph (A), but only if approved by the vote of a majority of the
			 members of the Commission.
						(3)Duties
					(A)General
			 dutiesThe Commission shall study and investigate the following
			 matters:
						(i)Federal agency
			 contracting for the reconstruction of Iraq and Afghanistan.
						(ii)Federal agency
			 contracting for the logistical support of coalition forces in Operation Iraqi
			 Freedom and Operation Enduring Freedom.
						(iii)Federal agency
			 contracting for the performance of security and intelligence functions in
			 Operation Iraqi Freedom and Operation Enduring Freedom.
						(B)Scope of
			 contracting coveredThe Federal agency contracting covered by
			 this paragraph includes contracts entered into both in the United States and
			 abroad for the performance of activities described in subparagraph (A), whether
			 performed in the United States or abroad.
					(C)Particular
			 dutiesIn carrying out the study under this paragraph, the
			 Commission shall assess—
						(i)the
			 extent and impact of the reliance of the Federal Government on contractors to
			 perform functions (including security, intelligence, and management functions)
			 in Operation Iraqi Freedom and Operation Enduring Freedom;
						(ii)the
			 performance of the contracts under review, and the mechanisms used to manage
			 the performance of the contracts under review;
						(iii)the extent of
			 waste, fraud, abuse, or mismanagement under such contracts;
						(iv)the
			 extent to which those responsible for such waste, fraud, abuse, or
			 mismanagement have been held financially or legally accountable; and
						(v)the
			 appropriateness of the organizational structure, policies, and practices of the
			 Department of Defense and the Department of State for handling contingency
			 contract management and support.
						(4)Reports
					(A)Interim
			 reportNot later than one year after the date of the appointment
			 of all of the members of the Commission under paragraph (2), the Commission
			 shall submit to Congress an interim report on the study carried out under
			 paragraph (3), including the results and findings of the study as of that
			 date.
					(B)Other
			 reportsThe Commission may from time to time submit to Congress
			 such other reports on the study carried out under paragraph (3) as the
			 Commission considers appropriate.
					(C)Final
			 reportNot later than two years after the date of the appointment
			 of all of the members of the Commission under paragraph (2), the Commission
			 shall submit to Congress a report on the study carried out under paragraph (3).
			 The report shall—
						(i)include the
			 findings of the Commission;
						(ii)identify lessons
			 learned on the contracting covered by the study; and
						(iii)include specific
			 recommendations for improvements to be made in—
							(I)the process for
			 developing contract requirements for wartime contracts and contracts for
			 contingency operations;
							(II)the process for
			 awarding contracts and task orders for wartime contracts and contracts for
			 contingency operations;
							(III)the process for
			 managing and providing oversight for the performance of wartime contracts and
			 contracts for contingency operations;
							(IV)the process for
			 holding contractors and their employees accountable for waste, fraud, abuse, or
			 mismanagement under wartime contracts and contracts for contingency
			 operations;
							(V)the process for
			 determining which functions are inherently governmental and which functions are
			 appropriate for performance by contractors in an area of combat operations
			 (including an area of a contingency operation), including a determination
			 whether the use of civilian contractors to provide security in an area of
			 combat operations is a function that is inherently governmental;
							(VI)the organizational
			 structure, policies and practices of the Department of Defense and the
			 Department of State handling contract management and support for wartime
			 contracts and contracts for contingency operations; and
							(VII)the process by
			 which roles and responsibilities with respect to wartime contracts and
			 contracts for contingency operations are distributed among the various
			 departments and agencies of the Federal Government, and interagency
			 coordination and communication mechanisms associated with wartime contracts and
			 contracts for contingency operations.
							(5)Other powers and
			 authorities
					(A)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member thereof, may, for the purpose of carrying out this
			 subsection—
						(i)hold
			 such hearings and sit and act at such times and places, take such testimony,
			 receive such evidence, administer such oaths; and
						(ii)subject to
			 subparagraph (B)(i), require, by subpoena or otherwise, require the attendance
			 and testimony of such witnesses and the production of such books, records,
			 correspondence, memoranda, papers, and documents,
						as the
			 Commission or such designated subcommittee or designated member may determine
			 advisable.(B)Subpoenas
						(i)Issuance
							(I)In
			 generalA subpoena may be issued under subparagraph (A)
			 only—
								(aa)by
			 the agreement of the chairman and the vice chairman; or
								(bb)by
			 the affirmative vote of 5 members of the Commission.
								(II)SignatureSubject
			 to subclause (I), subpoenas issued under this subparagraph may be issued under
			 the signature of the chairman or any member designated by a majority of the
			 Commission, and may be served by any person designated by the chairman or by a
			 member designated by a majority of the Commission.
							(ii)Enforcement
							(I)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under clause (i), the United States district court for the judicial
			 district in which the subpoenaed person resides, is served, or may be found, or
			 where the subpoena is returnable, may issue an order requiring such person to
			 appear at any designated place to testify or to produce documentary or other
			 evidence. Any failure to obey the order of the court may be punished by the
			 court as a contempt of that court.
							(II)Additional
			 enforcementIn the case of any failure of any witness to comply
			 with any subpoena or to testify when summoned under authority of subclause (I)
			 or this subclause, the Commission may, by majority vote, certify a statement of
			 fact constituting such failure to the appropriate United States attorney, who
			 may bring the matter before the grand jury for its action, under the same
			 statutory authority and procedures as if the United States attorney had
			 received a certification under sections 102 through 104 of the Revised Statutes
			 of the United States (2 U.S.C. 192 through 194).
							(C)Access to
			 informationThe Commission may secure directly from the
			 Department of Defense and any other department or agency of the Federal
			 Government any information or assistance that the Commission considers
			 necessary to enable the Commission to carry out the requirements of this
			 subsection. Upon request of the Commission, the head of such department or
			 agency shall furnish such information expeditiously to the Commission. Whenever
			 information or assistance requested by the Commission is unreasonably refused
			 or not provided, the Commission shall report the circumstances to Congress
			 without delay.
					(D)PersonnelThe
			 Commission shall have the authorities provided in section 3161 of title 5,
			 United States Code, and shall be subject to the conditions set forth in such
			 section, except to the extent that such conditions would be inconsistent with
			 the requirements of this subsection.
					(E)DetaileesAny
			 employee of the Federal Government employee may be detailed to the Commission
			 without reimbursement from the Commission, and such detailee shall retain the
			 rights, status, and privileges of his or her regular employment without
			 interruption.
					(F)Security
			 clearancesThe appropriate departments or agencies of the Federal
			 Government shall cooperate with the Commission in expeditiously providing to
			 the Commission members and staff appropriate security clearances to the extent
			 possible pursuant to existing procedures and requirements, except that no
			 person shall be provided with access to classified information under this
			 section without the appropriate security clearances.
					(G)Violations of
			 law
						(i)Referral to
			 attorney generalThe Commission may refer to the Attorney General
			 any violation or potential violation of law identified by the Commission in
			 carrying out its duties under this subsection.
						(ii)Reports on
			 results of referralThe Attorney General shall submit to Congress
			 a report on each prosecution and conviction that results from a referral made
			 under this subparagraph.
						(6)TerminationThe
			 Commission shall terminate on the date that is 60 days after the date of the
			 submittal of its final report under paragraph (4)(C).
				(7)Contingency
			 operation definedIn this subsection, the term contingency
			 operation has the meaning given that term in section 101 of title 10,
			 United States Code.
				(b)Investigation of
			 waste, fraud, abuse, and mismanagement
				(1)In
			 generalThe Special Inspector General for Iraq Reconstruction
			 shall, in collaboration with the Inspector General of the Department of
			 Defense, the Inspector General of the Department of State, the Inspector
			 General of the United States Agency for International Development, the
			 Inspector General of the Central Intelligence Agency, the Inspector General of
			 the Defense Intelligence Agency, and the Inspector General of the Office of the
			 Director of National Intelligence and in consultation with the Commission on
			 Wartime Contracting established by subsection (a), conduct a series of audits
			 to identify potential waste, fraud, abuse, or mismanagement in the performance
			 of—
					(A)Department of
			 Defense contracts and subcontracts for the logistical support of coalition
			 forces in Operation Iraqi Freedom and Operation Enduring Freedom; and
					(B)Federal agency
			 contracts and subcontracts for the performance of security, intelligence, and
			 reconstruction functions in Operation Iraqi Freedom and Operation Enduring
			 Freedom.
					(2)Scope of audits
			 of contractsEach audit conducted pursuant to paragraph (1)(A)
			 shall focus on a specific contract, task order, or site of performance under a
			 contract or task order and shall examine, at a minimum, one or more of the
			 following issues:
					(A)The manner in
			 which requirements were developed.
					(B)The procedures
			 under which the contract or task order was awarded.
					(C)The terms and
			 conditions of the contract or task order.
					(D)The contractor's
			 staffing and method of performance, including cost controls.
					(E)The efficacy of
			 Department of Defense management and oversight, Department of State management
			 and oversight, and United States Agency for International Development
			 management and oversight, including the adequacy of staffing and training of
			 officials responsible for such management and oversight.
					(F)The flow of
			 information from the contractor to officials responsible for contract
			 management and oversight.
					(3)Scope of audits
			 of other contractsEach audit conducted pursuant to paragraph
			 (1)(B) shall focus on a specific contract, task order, or site of performance
			 under a contract or task order and shall examine, at a minimum, one or more of
			 the following issues:
					(A)The manner in
			 which the requirements were developed and the contract or task order was
			 awarded.
					(B)The manner in
			 which the Federal agency exercised control over the contractor's
			 performance.
					(C)The extent to
			 which operational field commanders are able to coordinate or direct the
			 contractor's performance in an area of combat operations.
					(D)The extent to
			 which the functions performed were appropriate for performance by a
			 contractor.
					(E)The degree to
			 which contractor employees were properly screened, selected, trained, and
			 equipped for the functions to be performed.
					(F)The nature and
			 extent of any incidents of misconduct or unlawful activity by contractor
			 employees.
					(G)The extent to
			 which any incidents of misconduct or unlawful activity were reported,
			 documented, investigated, and (where appropriate) prosecuted.
					(4)Continuation of
			 special inspector general
					(A)In
			 generalNotwithstanding section 3001(o) of the Emergency
			 Supplemental Appropriations Act for Defense and for the Reconstruction of Iraq
			 and Afghanistan, 2004 (Public Law 108–106; 5 U.S.C. App. 8G note), the Office
			 of the Special Inspector General for Iraq Reconstruction shall not terminate
			 until the date that is 60 days after the date of the submittal under paragraph
			 (4)(C) of subsection (a) of the final report of the Commission on Wartime
			 Contracting established by subsection (a).
					(B)Reaffirmation of
			 certain duties and responsibilitiesCongress reaffirms that the
			 Special Inspector General for Iraq Reconstruction retains the duties and
			 responsibilities in sections 4 of the Inspector General Act of 1978 (5 U.S.C.
			 App. 4; relating to reports of criminal violations to the Attorney General) and
			 section 5 of the Inspector General Act of 1978 (5 U.S.C. App. 5; relating to
			 reports to Congress) as expressly provided in subsections (f)(3) and (i)(3),
			 respectively, of section 3001 of the Emergency Supplemental Appropriations Act
			 for Defense and for the Reconstruction of Iraq and Afghanistan, 2004.
					(c)Authorization of
			 appropriationsThere is authorized to be appropriated such sums
			 as may be required to carry out the provisions of this section.
			
